UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No.000-50888 AEROGROW INTERNATIONAL, INC. (Exact Name of Registrant as Specified in its Charter) NEVADA 46-0510685 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 6075 Longbow Drive, Suite 200 BOULDER, COLORADO 80301 (Address of principal executive offices) (Zip Code) (303) 444-7755 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Number of shares of issuer's common stock outstanding as of November 1, 2007: 12,026,581 Table of Contents AeroGrow International, Inc. TABLE OF CONTENTS FORM 10-Q REPORT September 30, 2007 Page PartI. Item 1. Condensed Financial Statements 3 Condensed Balance Sheets as of September 30, 2007 (Unaudited) and March 31, 2007 3 Condensed Statements of Operations for the Three and Six Months Ended September 30, 2007 and September 30, 2006 (Unaudited) 4 Condensed Statements of Cash Flows for the SixMonths Ended September 30, 2007 and September 30, 2006 (Unaudited) 5 Notes tothe CondensedFinancial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PartII. Other Information 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5.Other Information 18 Item 6. Exhibits 18 Table of Contents AEROGROW INTERNATIONAL, INC. CONDENSED BALANCE SHEETS September 30, March 31, 2007 2007 (Unaudited) ASSETS Current assets Cash and cash equivalents $ 6,193,987 $ 5,495,501 Restricted cash 85,712 84,363 Accounts receivable, net of allowance for doubtful accounts of$82,603 and $80,695 at September 30, 2007 and March 31, 2007, respectively 4,873,177 1,884,743 Other receivables 180,449 182,221 Inventory 6,480,391 3,940,614 Prepaid expenses and other 415,629 480,990 Total current assets 18,229,345 12,068,432 Property and equipment, net of accumulated depreciation of $502,875 and $322,405 at September 30, 2007 and March 31, 2007, respectively 1,138,965 909,496 Other assets Intangible assets, net of $10,935 and $6,659 of accumulated amortization at September 30, 2007 and March 31, 2007, respectively 38,886 28,723 Deposits 69,242 35,155 108,128 63,878 Total Assets $ 19,476,438 $ 13,041,806 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Current portion - capital lease obligation $ 52,913 $ - Due to factor 3,577,447 645,151 Accounts payable 4,036,087 3,192,734 Accrued expenses 1,544,109 1,166,485 Customer deposits 900,568 - Deferred rent 61,035 53,531 Total current liabilities 10,172,159 5,057,901 Capital lease obligation – long term portion 79,137 - Stockholders' equity Preferred stock, $.001 par value, 20,000,000 shares authorized, none issued or outstanding - - Common stock, $.001 par value, 75,000,000 shares authorized, 12,018,581 and 11,065,609 shares issued and outstanding at September 30, 2007 and March 31, 2007, respectively 12,018 11,065 Additional paid-in capital 43,367,278 37,765,003 Accumulated (deficit) (34,154,154 ) (29,792,163 ) Total Stockholders' Equity 9,225,142 7,983,905 Total Liabilities and Stockholders' Equity $ 19,476,438 $ 13,041,806 See accompanying notes to the condensed financial statements. 3 Table of Contents AEROGROW INTERNATIONAL, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months ended September 30, Six Months ended September 30, 2007 2006 2007 2006 Revenue Product sales $ 6,283,645 $ 1,030,316 $ 12,562,079 $ 1,852,254 Operating expenses Cost of revenue 3,765,376 827,165 7,347,794 1,502,860 Research and development 628,542 409,453 1,157,987 844,384 Sales and marketing 3,156,414 1,359,797 6,091,537 2,320,271 General and administrative 982,181 773,362 2,208,033 1,629,402 Total operating expenses 8,532,513 3,369,777 16,805,351 6,296,917 Loss from operations (2,248,868 ) (2,339,461 ) (4,243,272 ) (4,444,663 ) Other (income) expense, net Interest (income) (32,341 ) (60,749 ) (70,200 ) (144,862 ) Interest expense 125,664 101,804 191,849 203,604 Other income (2,929 ) - (2,929 ) - Registration rights penalty - 1,028,250 - 1,028,250 Total other (income) expense, net 90,394 1,069,305 118,720 1,086,992 Net loss $ (2,339,262 ) $ (3,408,766 ) $ (4,361,992 ) $ (5,531,655 ) Net loss per share, basic and diluted $ (0.20 ) $ (0.37 ) $ (0.39 ) $ (0.60 ) Weighted average number of common shares outstanding, basic and diluted 11,469,707 9,286,678 11,278,598 9,202,219 See accompanying notes to the condensed financial statements. 4 Table of Contents AEROGROW INTERNATIONAL, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six Months ended September 30, 2007 2006 Cash flows from operating activities: Net (loss) $ (4,361,992 ) $ (5,531,655 ) Adjustments to reconcile net (loss) to cash provided (used) by operations: Common stock issued for registration rights penalty - 1,028,250 Issuance of common stock and options under equity compensation plans 246,414 339,404 Issuance of common stock not under equity compensation plan - 38,020 Issuance of warrants for services 23,003 - Depreciation and amortization expense 184,746 86,617 Allowance for bad debt 1,908 6,684 Amortization of debt issuance costs - 30,412 Amortization of convertible debentures, beneficial conversion feature - 54,375 Interest expense from warrants issued with convertible debentures - 76,812 Change in assets and liabilities: (Increase) in accounts receivable (2,990,342 ) (409,241 ) Decrease in other receivable 1,772 - (Increase) in inventory (2,539,777 ) (1,199,771 ) Increase (decrease) in other current assets 65,361 (44,015 ) (Increase) decreasein deposits (34,087 ) (32,169 ) Increase in accounts payable 843,353 246,116 Increase (decrease) in accrued expenses 377,624 (73,308 ) Increase in customer deposits 900,568 - Decrease in deferred rent 7,504 - Net cash (used) by operating activities (7,273,945 ) (5,383,469 ) Cash flows from investing activities: Increase in restricted cash (1,349 ) (18,389 ) Purchases of equipment (273,417 ) (82,905 ) Patent expenses (14,438 ) (4,325 ) Net cash (used) by investing activities (289,204 ) (105,619 ) Cash flows from financing activities: Increase in amount due to factor 2,932,296 - Stock repurchase - (15,000 ) Proceeds from issuance of common stock, net 4,433,372 - Proceeds from exercise and issuance of warrants, net 890,937 56,250 Proceeds from the exercise of stock options 9,503 - Payments on capital lease (4,473 ) - Proceeds from issuance of convertible debentures - (30,000 ) Net cash provided by financing activities 8,261,635 11,250 Net increase (decrease) in cash 698,486 (5,477,838 ) Cash, beginning of period 5,495,501 8,852,548 Cash, end of period $ 6,193,987 $ 3,374,710 Supplemental disclosure of non-cash investing and financing activities: Interest paid $ 184,804 $ 42,005 Income taxes paid $ - $ - Equipment under capital lease $ 136,523 $ - Accretion of debt modification $ - $ 76,812 See accompanying notes to the condensed financial statements. 5 Table of Contents AEROGROW
